Title: To George Washington from Isaac Stephens, 23 September 1789
From: Stephens, Isaac
To: Washington, George


          
            Sirs
            Algirs Septr the 23d 1789
          
          You are not unacquanted of our Long Continueance in a State of Slavery for about four years and more although you Cannot

feel for us to Redeem us But have So Much as to allow us a Comfortable Support Whilst we Due Live on the Earth the 13th of September 1789 arrived a Spanish Courier from Spain on the 14th Ditto I wated on the Spanish Consul to Know if any Letters had Com for us americans he Told Me none But Said that he Could not advance any more money to us americans as Mr Carmicheal Could Not pay the money he had advanced for Two years past about 16 hundred Dollars When the Courier Saild from this about Six week ago he wrote to his Banker to Draw the Money and Mr Carmicheal told him that he had Not Received any Support or money for about Two years past and he Could not pay it the Bill was protested and on that account the Consul Said that he Could not advance any more to us as he Could not get his pay it has made a Table talk among all the Consuls in algirs.
          We must Suffer greatly for the want of it and be obliged to put up with Many insults and Not only the Charatcer of the grand foederal States Does Suffer greatly I hope this will have a Deep Empression on your minds and give us Speedy Releaf and a Speedy Redemption although it Cannot be Speedy after four years Slavary—Take pattern by the infidels the Empereor of moroco has freed all the mooro Slaves all over Christianity the Spaniard have made three Redeemptions Since We have bin here the first 4 hundred the Next 30 the other Day 14 all taken at Sea the Nepollitens about Two hundred your Souls Cannot Spair the money from your most obedent and humble Servent
          
            Isaac Stephens Slave
          
          
            My wife wrote me that She was obliged to put hur Children out for their Liveing and hur Self obliged to Work hard for hur bread that is your Liberty in Sweet america I put Confidence in general Washington that he with the help of god may Turn your hard hearts in america for our Redeemption Before a Nother year.
          
        